Title: To Thomas Jefferson from Joseph Bartlett, 7 January 1824
From: Bartlett, Joseph
To: Jefferson, Thomas


                        Sir,
                        
                            Plymouth, Massas
                            7h Janry 1823.
                        
                    The writer of this has not the honor of your acquaintance—Yet I have ever bowed to your mind & Talents. & was ever an advocate for your disinterestness & love of Country.—should you ask who I am—I should answer a descentent from the Old Plymouth Pilgrims—I was educated at Harvard University—have been for forty years a counseller at Law—frequently a member of both Houses of the Legislature of this commonwealth—and during the administration of John Hancock, & Elbridge Gerry I was a welcome Guest—. Adventitious circumstances have placed me in the background of life—I am now old & miserably poor, & very sick—& cannot live many Weeks—I am well acquainted with John Q. Adams—& also his venerable Father—to keep me from starving—I was induced to the little Vol: accompanying this & to deliver an Oration—the Hon: John Adams—as well as his son have subscribed & paid me most liberally—Adieu—May the Almighty ever delight to bless you—May you have that Niche in the Temple of fame, which you so richly merit—& may your sun of life set without One cloud to obscure the prospect—as for me, time has combed my hairs from my head—& furrow’d my brow with the wrinkles of sorrow—“Days of my youth—ye are glided away“Days of my youth, ye will shortly be vanish’d“Soon will the warm tints of fancy decay“Soon from my cheeks, lifes blood will be vanished”I would pay the postage—only I cannot command a cent.—the dedication to my little Book will declare I am no Imposter—if you have leisure—address me a line to old Plymoh Massas & even the most trifle will be acceptable—I am not a common BeggarI have the honor to be with real respect—Your most obt Humble Servant
                        Joseph Bartlettpray let me hear from you—
                        Joseph Bartlett